Citation Nr: 1706236	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability.


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1950 to March 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability.

In an August 25, 2015 decision, the Board denied the claim.

In March 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the August 2015 Board's denial of entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability and remanded the matter to the Board.

This appeal was before the Board in August 2016, at which time it was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand directives, the claims file was to be reviewed by an ophthalmologist and an opinion as to whether the proximate cause of the Veteran's left eye disability was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable was to be obtained.  In rendering an opinion, the physician was to review and discuss the VA and private opinions of record.  Further, the ophthalmologist was to discuss the proper skills necessary to perform the eye surgeries conducted on the Veteran.

An addendum opinion was obtained in November 2016.  The examiner opined that the eye posterior capsular rupture with vitreous loss that occurred during the August 2008 surgery and the "nick to the choroid" during the October 2008 surgery were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care, medical treatment, or similar instance, or an event not reasonably foreseeable.  In so finding, the examiner noted that both are known complications of the respective surgeries.  He also opined that the physicians involved in the surgeries were capable of the proper skill necessary to perform the surgeries.  

While the examiner provided a rationale to support his opinion regarding the foreseeability of complications of the eye surgeries, he failed to provide a rationale to support his finding that the physicians had the proper skill to perform the surgeries.  Moreover, he did not discuss the required skill to perform the eye surgeries.  Lastly, although the examiner indicated that he reviewed the VA and private medical opinions of record, he failed to discuss the findings of the physicians. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id. 

The Board observes that in correspondence from the Veteran's representative received in December 2016, she identified several articles which she suggests supports the argument that the surgeons' lack of skill resulted in additional disability.  See VBMS Correspondence, received 12/19/2016.  Such articles must be reviewed and discussed by the ophthalmologist on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward that claims file to a VA ophthalmologist, who has not previously provided a medical opinion, to obtain an addendum opinion.  An examination of the Veteran should only be scheduled if deemed necessary.  

Following review of the medical evidence, the ophthalmologist is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the proximate cause of the Veteran's left eye disability, was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

All opinions and conclusions expressed must be supported by a complete rationale.  If the ophthalmologist determines that the requested opinion(s) cannot be provided without resort to mere speculation, he/she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In rendering the above-referenced opinion, the physician must discuss the proper skill necessary to perform the August 2008, September 2008 and October 2008 surgeries.  Specifically, the ophthalmologist must explain how much training is required to perform the above-referenced surgeries.  To the extent possible, the examiner should detail how much training the surgeons and resident surgeons who performed each surgery had and how much training they should have had to perform the surgery.  Thereafter, the ophthalmologist should provide an opinion as to whether the evidence demonstrates that the VA surgeons who performed the Veteran's left eye surgeries met those requirements.  The physician should reference articles, with complete citations, to support his/her findings.

The physician must specifically discuss the September 2009 VA physician's opinion finding that the condition was not due to negligence, the February 2012 private physician's determination that that left eye disability was due to lack of proper skill, and the May 2013 VA opinion finding that the left eye disability was not due to carelessness. 

The examiner must discuss the correspondence from the Veteran's representative received in December 2016, to include the accompanying articles regarding the training for ophthalmologists in cataracts surgery.

The examiner should also state whether any surgery performed by a resident surgeon was supervised.  

2.  Readjudicate the issue of entitlement to compensation pursuant to § 1151 for a left eye disability.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



